Exhibit 10.4

FIRST AMENDMENT TO

WATER SUPPLY AND SERVICES AGREEMENT

THIS FIRST AMENDMENT TO WATER SUPPLY AND SERVICES AGREEMENT (this “Amendment”)
is made as of this 28th day of November, 2017 (the “Execution Date”), by and
among CNX WATER ASSETS LLC, a West Virginia limited liability company (“CONSOL”)
and CNX THERMAL HOLDINGS LLC, a Delaware limited liability company (“CTH”).
CONSOL and CTH may be referred to herein separately as a “Party” and
collectively as the “Parties.”

RECITALS:

WHEREAS, CONSOL and CTH are party to that certain Water Supply and Services
Agreement dated as of July 7, 2015 (the “Water Agreement”), and the Parties
desire to amend the Water Agreement to revise the Water Services as more fully
defined herein.

AGREEMENTS:

NOW, THEREFORE, in consideration of the mutual agreements, covenants, and
conditions herein contained, CONSOL and CTH hereby agree as follows:

ARTICLE 1

AMENDMENT

1.1 Appendix I – Defined Terms.

(a) Appendix I of the Water Agreement is hereby amended by deleting the
following defined terms and their associated definitions: (i) Operational
Services; (ii) Treatment Fee; (iii) Treatment Services; (iv) Treatment Water;
(v) Receipt Points; and (vi) Capital Expenses;

(b) Appendix I of the Water Agreement is hereby amended by modifying the
definition of “Water Services” to read as follows:

“Water Services” means the Supply Services.

1.2 Deletion of Sections 2.2 and 2.3. Sections 2.2 and 2.3 of the Water
Agreement are hereby deleted from the Water Agreement in their entirety and
shall be replaced with the following:

2.2 [intentionally omitted]

2.3 [intentionally omitted]

1.3 Section 2.7(a) – Payment Terms; Disputed Charges. Section 2.7(a) of the
Water Agreement is hereby deleted in its entirety and replaced with the
following:

(a) No later than 30 days after the end of each calendar month, CONSOL shall
prepare and deliver to CTH, an invoice for the Supply Fee incurred during such
calendar month (or, in the case of the Shortfall Fee, the applicable quarter).



--------------------------------------------------------------------------------

1.4 Section 2.9 – Arbitrator. Section 2.9 of the Water Agreement is hereby
deleted in its entirety and replaced with the following:

2.9 Arbitrator. In the event that the Parties cannot reach agreement regarding
any disputes regarding (i) amounts invoiced hereunder pursuant to Section 2.7 or
Section 2.8 or (ii) the Water Sales Credit applicable to any Water Sales
Agreement during each succeeding Term Year following the initial Term Year,
either Party may refer the remaining matters in dispute to the Philadelphia,
Pennsylvania office of a mutually agreeable nationally recognized accounting
firm (the “Arbitrator”) for review and final determination by arbitration.
Should such selected firm fail or refuse to agree to serve as Arbitrator within
ten Business Days after receipt of a written request from any Party to serve,
and should the Parties fail to agree in writing on another replacement
Arbitrator within five Business Days after the end of that ten-day period, or
should no replacement Arbitrator agree to serve within 30 days after the
original written request pursuant to this Section 2.9, the Arbitrator shall be a
nationally recognized accounting firm appointed by the Philadelphia office of
the American Arbitration Association. The Arbitrator’s determination shall be
made within 30 days after submission of the matters in dispute and shall be
final and binding on the Parties, without right of appeal. The Arbitrator shall
act as an expert for the limited purpose of determining the specific disputed
matters submitted by the Parties and may not award damages or penalties to the
Parties with respect to any matter. Each Party shall each bear its own legal
fees and other costs of presenting its case. The fees, costs and expenses of the
Arbitrator, shall be allocated between the Parties based upon the percentage
which the portion of the disputed matters not awarded to such Party bears to the
amount actually contested by such Party. The provisions of this Section 2.9
shall survive the expiration or termination of this Agreement.

1.5 Section 2.11 – Notices. Section 2.11 of the Water Agreement is hereby
deleted in its entirety and replaced with the following:

2.11 Notices. In the event either Party receives (a) a notice of non-compliance
with, or violation of, any permit related to the Water Services or (b) any other
notice or information related to the Water Services or terms of this Agreement
(collectively, “Notices”), the receiving Party shall, as soon as reasonably
practical, forward such Notice to the other Party.

 

2



--------------------------------------------------------------------------------

ARTICLE 2

MISCELLANEOUS

2.1 Definitions. For purposes hereof, the capitalized terms used herein and not
otherwise defined have the meanings set forth in the Water Agreement.

2.2 Amendment Compliance. The Parties acknowledge that this Amendment complies
with the requirements to amend the Water Agreement, as stated in Section 6.7 of
the Water Agreement.

2.3 References. All references to the Water Agreement in any document,
instrument or agreement shall hereafter be deemed to refer to the Water
Agreement as amended hereby.

2.4 Counterparts. This Amendment may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all of such counterparts shall constitute for all purposes one agreement.
Any signature hereto delivered by a Party by electronic mail shall be deemed an
original signature hereto.

2.5 Ratification. The Water Agreement, as amended herein, is ratified and
confirmed.

2.6 Miscellaneous. Section 1.2 of the Water Agreement and Section 6.8 of the
Water Agreement are incorporated herein by this reference as if set out fully
herein and shall apply in all respects to this Amendment, mutatis mutandis.

[signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment to be
effective as of the Execution Date.

 

CONSOL:

 

CNX WATER ASSETS LLC

By:   /s/ Stephen W. Johnson Name: Stephen W. Johnson Title: President

 

CTH:

 

CNX THERMAL HOLDINGS LLC

By:   /s/ Martha A. Wiegand Name: Martha A. Wiegand Title: General Counsel and
Secretary

 

Signature Page to First Amendment to

Water Supply and Services Agreement